Investor Presentation Investor Presentation November NYSE: DAR 2 Forward-Looking Statements This presentation contains forward-looking statements regarding the businessoperations of Darling and the industry in which it operates. These statements areidentified by words such as “may,” “will,” “expect,” “believe,” “intend,” “anticipate,”“should,” “estimate,” “continue,” and other words referring to events to occur in thefuture. These statements reflect Darling's current view of future events and arebased on its assessment of, and are subject to, a variety of risks and uncertaintiesbeyond its control, including business and economic conditions in its existingmarkets that could cause actual results to differ materially from those projected inthe forward-looking statements. Other risks and uncertainties regarding Darling,its business and the industry in which it operates are referenced from time to timein the Company's filings with the Securities and Exchange Commission. Darling isunder no obligation to (and expressly disclaims any such obligation to) update oralter its forward-looking statements whether as a result of new information, futureevents or otherwise. 3 Over a century old,Darling International Inc.is America’s leading providerof rendering, recycling andrecovery solutions to thenation’s food industry. Founded in Headquartered in Dallas, TX 1900 employees Public since NYSE Listed (DAR) Largest independent rendering company with80 locations, 44 processing plants nationwide Reports under two segments: –Rendering –Restaurant services Who we are: 4 Essential “Gate Keeper” for People & Planet 5 Composting - Volume would fill 10,000 newDallas Cowboy stadiums per year Landfill -Volume would reduce existingUS landfill space by 25% per year andincrease GHG emissions Incineration - Cost prohibitive and hasair quality issues Digesting- Operationally challengingand capital intensive Burial -Potential for ground andsurface water contamination Abandonment -Greatest threat toenvironment and human/animal health Without rendering…. we face critical issues using other methods of disposal: 6 Rendering… invisible industry with massive scale Animal and food by-product recycling industry is “mission critical” inthe food supply chain and is the most efficient and environmentallysound disposal alternative for a sustainable society. Over 59 billion pounds of inedible by-products generated annuallyfrom meat packers, poultry processors and retail food stores. Source: NRA/Harvard Risk Assessment 35 million cattle (49% of live wt. not used for human food) 100 million hogs (44% not used for human food) 8 billion chickens (37% not used for human food) 280 million turkeys (36% not used for human food) U.S.
